Citation Nr: 0016624	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-15 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected rupture of supraspinous tendon, left shoulder 
(major), with chronic left shoulder instability and recurrent 
subluxation, status post multiple surgeries, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking entitlement to an increased disability evaluation for 
his service-connected left shoulder disorder.  In March 1998 
the RO granted entitlement to an increased 30 percent 
disability rating effective from June 30, 1997.

In August 1998 the Board remanded the case to the RO for 
additional development, including determinations as to 
whether separate disability ratings were warranted for 
additional left shoulder or left hand disabilities.

In February 2000 the RO continued a 30 percent disability 
rating for rupture of supraspinous tendon, left shoulder 
(major), with chronic left shoulder instability and recurrent 
subluxation, status post multiple surgeries, but granted 
entitlement to an effective date from October 1, 1992.  The 
RO also granted entitlement to service connection for left 
brachial plexus injury and left ulnar nerve injury, secondary 
to the service-connected left shoulder disability, and 
awarded separate disability ratings.  The record presently 
before the Board indicates the veteran was notified of his 
appellate rights but that he has not expressed disagreement 
with the compensation level assigned for service-connected 
left brachial plexus or left ulnar nerve disorders.

In May 2000 the veteran's service representative claimed an 
additional remand to the RO was required, in essence, because 
the rating criteria for muscle injuries had not been 
considered in evaluating the service-connected disability 
presently on appeal.  The Board finds, however, that the 
criteria for muscle injuries were considered in the 
evaluation of the separate disability rating for left 
brachial plexus injury and that further consideration of 
these criteria for the issue remaining on appeal would 
violate the prohibition against pyramiding disability 
ratings.  See 38 C.F.R. § 4.14 (1999).

The Board notes that the veteran's July 1993 personal hearing 
testimony may be construed as raising the issues of 
entitlement to an extraschedular evaluation and entitlement 
to a total disability rating based upon individual 
unemployability.  A claim for individual unemployability, in 
general, is not inextricably intertwined with an increased 
rating claim, as the matter does not necessarily require a 
specific disability rating for consideration.  See Vettese v. 
Brown, 7 Vet. App. 31, 35 (1994).  These matters are referred 
to the RO for appropriate action.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's service-
connected rupture of supraspinous tendon, left shoulder 
(major), with chronic left shoulder instability and recurrent 
subluxation, status post multiple surgeries, is presently 
manifested by limitation of left arm motion and objective 
evidence of pain on motion and dysfunction, but without 
evidence that the veteran's left arm motion is limited to 
25 degrees from his side.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected rupture of supraspinous tendon, 
left shoulder (major), with chronic left shoulder instability 
and recurrent subluxation, status post multiple surgeries, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran had a history 
of recurrent left shoulder separations prior to active 
service, and that he incurred a similar left shoulder injury 
in December 1943 during service after falling down aboard a 
U.S. Navy vessel during heavy seas.  The veteran had 
complaints of marked weakness, pain, and limitation of motion 
of the shoulder.  A modified Nicola surgical procedure was 
performed.  Records show repeated complaints of pain and 
atrophy of the left arm and paresthesia of the 4th and 5th 
digits of the left hand.  The diagnoses included rupture of 
the left supraspinatus tendon.  

On VA examination in April 1980, limitation of motion and 
moderate atrophy of the left shoulder muscle group were 
noted.  Range of motion studies revealed abduction to 
85 degrees, elevation to 100 degrees, external rotation to 80 
degrees, and internal rotation which lacked 15 degrees of 
full range.  The diagnoses included left shoulder pain status 
post surgical repair.  

During VA examination in December 1992 the veteran complained 
of chronic shoulder pain with very limited motion or use of 
the left arm.  He reported he had been left hand dominant but 
had learned to function with his right hand.  The examiner 
noted significant deltoid atrophy.  Active flexion was no 
more than 90 degrees and passive flexion was no more than 110 
degrees.  Active abduction was to 50 degrees and passive 
abduction was no more than 70 degrees.  Internal rotation was 
to 30 degrees and external rotation was to 80 degrees.  There 
was significant tenderness to palpation of the shoulder and 
generalized weakness of the upper extremity with decreased 
pinprick sensation.  The diagnoses included residuals of left 
shoulder dislocation with rupture of the supraspinous tendon, 
status post multiple surgical procedures.

On the occasion of his personal hearing in July 1993, the 
veteran testified that he experienced severe pain in the left 
shoulder area and, in essence, stated he was unable to 
manipulate movement of the left arm because of weakness and 
pain.  He reported he experienced numbness and tingling in 
the left arm and stated that he had been unable to work full 
time since 1976 because of his disabilities.

During VA orthopedic examination in June 1997 the veteran 
reported he experienced occasional catching or "hanging" of 
the left shoulder which required assistance for reduction.  
He stated he had marked pain and weakness in the shoulder 
with marked limitation of motion and difficulty raising his 
arm above his head.  The examiner noted significant 
tenderness to palpation over the anterior aspect of the 
shoulder and over the area of a clavicular scar.  Range of 
motion studies revealed active flexion to 75 degrees, active 
abduction to 40 degrees, internal rotation to 35 degrees, and 
external rotation to 70 degrees.  There was pain on motion 
and marked weakness to the shoulder.  The examiner noted the 
veteran demonstrated marked functional loss of the left arm 
secondary to limitation of motion, pain, fatigability, and 
weakness, without definite flare-ups.

The veteran was afforded a neurologic examination in July 
1997.  At that time, he had diminished left upper extremity 
strength with approximate major muscle group strength of 
+2/5.  The examiner noted the veteran was left handed and was 
able to briefly hold his left arm outstretched at shoulder 
level but could only raise it above that with assistance from 
his right arm.  Deep tendon reflexes were absent on the left 
and only trace on the right.  There was decreased light touch 
and pinprick sensation to the left lateral small and ring 
fingers.  Electromyography (EMG) and nerve conduction studies 
revealed some mild slowing of nerve conduction in the left 
arm, but no evidence of active denervation or reinnervation.  
The impression was probable brachial plexus injury with 
residual left arm weakness and numbness.

In February 1999 the veteran was re-examined by the June 1997 
VA orthopedic examiner.  It was noted that medical evidence 
unavailable at the time of the prior examination had been 
reviewed, including a copy of the x-ray examination report 
which revealed several short lengths of wire to the humeral 
head with normal glenohumeral joint space and normal humeral 
head position.  The examiner stated there was no evidence of 
arthritis or other abnormality shown at that time.  

Upon examination the veteran reported he continued to 
experience chronic pain and limitation of motion in the left 
shoulder with significant left arm weakness.  He stated he 
was unable to sleep on his left side.  The examiner stated 
there was significant left deltoid atrophy.  Range of motion 
studies revealed active flexion to 60 degrees, active 
abduction to 40 degrees with pain, passive flexion to 
90 degrees, and passive abduction to 55 degrees.  Internal 
and external rotation was to 40 degrees.  There was marked 
pain on all motion, significant tenderness to palpation over 
the anterior aspect of the shoulder and clavicle, and marked 
weakness to the left upper extremity.

It was noted that x-ray examination revealed several small 
wires to the left shoulder and possible slight narrowing of 
the glenohumeral joint.  The acromio-clavicular relations 
were normal.  There was no evidence of arthritic change.  The 
diagnoses included rupture of the left supraspinatus tendon, 
chronic left shoulder instability with recurrent 
dislocation/subluxation, and probable brachial plexus injury.  
The examiner reiterated his prior opinion that the veteran 
demonstrated marked functional loss of the left arm secondary 
to limitation of motion, pain, fatigability, and weakness.

In January 2000 the veteran was re-examined by the July 1997 
neurologic examiner.  The veteran reported that his left arm 
had been getting progressively weaker over the past 2 years 
and that he could not raise his arm above shoulder level.  He 
stated he had pain and discomfort in the left maxillary area 
and to the anterior left neck.  He also reported diminished 
sensation to the left little and ring fingers and weakness 
and incoordination to the left hand.  The examiner noted some 
atrophy to the left dorsal interosseous muscle and abductor 
digiti minimi.  Grip strength was +2/5.  Deep tendon reflexes 
were absent to the left upper extremity and only trace to the 
right.  The diagnoses included findings still consistent with 
left brachial plexus injury and increased manifestations with 
atrophy since 1997.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased evaluation.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Although the record indicates the veteran failed to report 
for a scheduled VA orthopedic examination in January 2000, he 
did report for a February 1999 orthopedic examination and for 
a January 2000 neurologic examination.  The record does not, 
however, indicate why an addition orthopedic examination was 
scheduled or that the veteran was, in fact, notified of that 
appointment.  The Board finds the medical evidence of record 
is sufficient to adequately rate his disability and the 
veteran's failure to report for a scheduled examination is 
not determinative of the matter on appeal.  See 38 C.F.R. 
§ 3.655 (1999).  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disabilities unlisted in the Ratings Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Ratings Schedule provides that limitation of motion of a 
major arm at shoulder level is assigned a 20 percent 
disability rating, when major arm motion is limited to midway 
between side and shoulder level a 30 percent rating is 
assigned, and when the major arm is limited to 25 degrees 
from the side a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (1999).  Normal shoulder 
flexion and abduction is from 0 to 180 degrees (90 degrees at 
shoulder level), and normal internal and external rotation is 
from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(1999); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

The Ratings Schedule provides ratings for impairment of the 
clavicle or scapula with dislocation of 20 percent (major or 
minor arm), with nonunion and loose movement of 20 percent 
(major or minor arm), with nonunion without loose movement of 
10 percent (major or minor arm), and with malunion of 10 
percent (major or minor arm) or rated on impairment of 
function of contiguous joint. 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (1999).

The Ratings Schedule also provides ratings for other 
impairments of the humerus of 80 percent (major arm) and 
70 percent (minor arm) with loss of head of the humerus 
(flail shoulder), of 60 percent (major arm) and 50 percent 
(minor arm) with nonunion of the humerus (false flail joint), 
of 50 percent (major arm) and 40 percent (minor arm) with 
fibrous union, of 30 percent (major arm) and 20 percent 
(minor arm) with recurrent dislocation of the humerus at the 
scapulohumeral joint and frequent episodes and guarding of 
all arm movements, of 20 percent (major or minor arm) with 
recurrent dislocation of the humerus at the scapulohumeral 
joint and infrequent episodes and guarding of movement only 
at shoulder level, of 30 percent (major arm) and 20 percent 
(minor arm) with malunion and a marked deformity, and of 
20 percent (major or minor arm) with malunion and a moderate 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).

In this case, the veteran's service-connected rupture of 
supraspinous tendon, left shoulder (major), with chronic left 
shoulder instability and recurrent subluxation, status post 
multiple surgeries, has been evaluated as 30 percent 
disabling under the analogous rating criteria for limitation 
of arm motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
The Board notes that a higher schedular disability rating is 
not possible under Diagnostic Code 5203 and that there is no 
evidence of ankylosis of scapulohumeral articulation or 
fibrous union, nonunion, or loss of head of the humerus to 
warrant a higher rating under other shoulder-related 
Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5200, 5202, 5203 (1999).  The Board also finds that based 
upon recent x-ray examinations which found no evidence of 
arthritic change to the shoulder joint consideration of a 
separate rating for arthritis is not warranted.

Medical evidence demonstrates that range of motion studies in 
January 1999 revealed active flexion to 60 degrees, active 
abduction to 40 degrees with pain, passive flexion to 
90 degrees, and passive abduction to 55 degrees.  There was 
evidence of marked pain to all motion and marked weakness to 
the left upper extremity.  The Board notes the veteran's 
complaints of limited arm motion reported at his neurologic 
examination in January 2000 are consistent with the January 
1999 range of motion study findings.  There is no evidence 
that the veteran's arm motion is limited to 25 degrees from 
his side as required for a higher rating; however, as 
Diagnostic Code 5201 is predicated upon a limitation of 
motion consideration of a higher rating based upon functional 
loss due to pain on use or due to flare-ups is warranted.  
See DeLuca, 8 Vet. App. at 206.  

The Board notes that objective evidence of the veteran's pain 
on motion and dysfunction was demonstrated upon medical 
examination.  In fact, the January 1999 motion studies found 
active abduction limited to 40 degrees because of pain; 
however, passive abduction was to 55 degrees which is beyond 
midway between the side and shoulder level.  The Court has 
held that section 4.40 did not require a separate rating for 
pain but provided guidance for determining ratings under 
other Diagnostic Codes assessing musculoskeletal function.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Therefore, 
the Board finds consideration of the veteran's left shoulder 
dysfunction and pain on motion warrants a rating of 30 
percent but that the evidence of record does not demonstrate 
a greater limitation of motion to justify a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 30 percent.


ORDER

Entitlement to an increased disability rating for service-
connected rupture of supraspinous tendon, left shoulder 
(major), with chronic left shoulder instability and recurrent 
subluxation, status post multiple surgeries, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

